IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOANNE BARKMAN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5349

BRIGHT HOUSE NETWORKS,
LLC and ESIS,

      Respondents.

___________________________/


Opinion filed September 1, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Bill McCabe, Longwood, for Petitioner.

Gregory A. Brooks, DeeAnn J. McLemore and Ashley M. Fromm of the Law Firm
of Banker Lopez Gassler, P.A., St. Petersburg, for Respondents.




PER CURIAM.

      DISMISSED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.